DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (20130313576) 
Regarding Claim 1, in Fig. 15, Nakano discloses a wide gap semiconductor device comprising: a drift layer 119 using a first conductivity type (n) wide gap (silicon carbide) semiconductor material; a well region 134, being a second conductivity type (p) and provided in the drift layer; a polysilicon layer 147 provided on the well region; an interlayer insulating film 143 provided on the polysilicon layer; a gate pad 104 (Fig. 14) 
Regarding Claim 2, the polysilicon layer 147 and the well region 134 are in Schottky contact.  
Regarding Claim 3, the polysilicon layer 147 and the well region (specifically around region 138) are in ohmic contact.  
Regarding Claim 6, in Fig. 2, a field insulating film 8, provided between the well region 16 and the polysilicon layer 17.  
Regarding Claim 7, in Figs. 15, a gate electrode 125 formed of polysilicon, which constitutes the polysilicon layer.  
Regarding Claim 8, a source region 117 is provided in the well region, a region 118 (or element 138), which is adjacent to the source region and is electrically connected to the source pad, in the well region is a superhigh-concentration second conductivity type region (please note that there is no degree or level associated with superhigh-concentration claim limitation) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being obvious over Nakano (20130313576) of Nakamura (20200279946)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 4, Nakano discloses everything except to disclose the limitation where the polysilicon layer has a lightly-doped polysilicon layer provided on the well region, and a heavily-doped polysilicon layer, which is provided on the lightly-doped polysilicon layer and has an impurity concentration higher than an impurity concentration of the lightly-doped polysilicon layer.  However, Nakamura discloses a wide-gap semiconductor device where in Figs. 7 and 8, the required lightly doped polysilicon layer 153 and heavily doped semiconductor layer 154 are disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required lightly doped and heavily doped polysilicon layers in Nakano as taught by Nakamura in order to be able to form Schottky barrier structure. 
Regarding Claim 5, Nakano discloses everything except to disclose the limitation where the polysilicon layer has an undoped polysilicon layer provided on the well region, and a doped polysilicon layer provided on the undoped polysilicon layer.  However, Nakamura discloses a wide-gap semiconductor device where in Figs. 5 and 6, the undoped polysilicon layer 151 and doped semiconductor layer 152 are disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required undoped and doped polysilicon layers in Nakano as taught by Nakamura in order to be able to form Schottky barrier structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/17/2021